Title: From James Madison to Edmund Randolph, 2 July 1782
From: Madison, James
To: Randolph, Edmund



My dear Sir
Philada. 2d. July 1782.

The confidential & circumstancial communications in your favor of the 20th. of June have afforded me much pleasure. Those which relate to the scheme of garbleing the delegatetion were far from surprizing me. In a conversation with Mr. J. before he left Philada. it was our joint inference from a review of certain characters & circumstances that such a scheme would be tried. The prevailing temper of the present delegatetion is too little flexible to the factious and vindictive plans of a particular member of it to be relished by him and his adherents. No delegate who refuses to league with him in the war against the financeir must expect to be long at ease in his post. The disappointment in the affair of the flags will increase the venom against the minister. The first conversation I had with the doctor after his return clearly betrayed how much it rankled in his bosome.
No addition has been made to our foreign intelligence in the course of the past week. Some of the republications from the European papers herewith sent throw light however on the general state of foreign affairs. Those which relate to Ireland in particular are very interesting. The Empress of Russia appears by the Memorial of her Ministers to be more earnest in forwarding a reconciliation between England & Holland than is consistent with the delicate impartiality she has professed as Mediatrix, or with that regard which we flattered ourselves she felt for the interests of the U. States.

One article of our late communications from France was that the interest on the certificates is no longer to be continued and that provision mu[st] be made within ourselves. This has caused great commotion & clamour among that class of public creditors, against Congress, who they beli[e]ve or affect to believe have transferred the funds to other uses. The best salve to this irritation, if it could with truth be applied, wd. be a notification that all the States had granted the impost of 5 PrCt. and that the collection & appropriation of it would immediately commence. It is easy to see that the States whose jealousy & delays withhold this resource from the U. S. will soon be the object of the most bitter reproaches from the public creditors. Rhode Island & Georgia are the only States in this predicament, unless the Acts of Virga. & Maryland should be vitiated by the limitations with which they are clogged.
No step has yet been taken in the instructions prepared before your departure. I expostulated a few days ago with D[oct]or W[itherspoo]n on the subject & prevailed on him to move in the business, but his motion only proved the watchfulness & i[n]flexibility of th[os]e who think they advance towards their own objects in the same proportion as they recede from those of Virginia. I have since shewn him the report and he is a confirmed advocate both for the innocence & expediency of it.
We are even at this day without official advice of the naval event of the 12 of April in the W. I. nor have we any advices of late date from that quarter. There is little room to hope that the misfortune of our ally will be repaired by any subsequent enterprizes.
Congress are much perplexed by the non-appearance of Connecticut at the time appointed for the meeting of her Agents & those of Pennsylvania. We wish to avoid leaving her any pretext to revive the controversy & yet the reasons for her neglect cannot be pronounced sufficient. Her adversary professes a strong jealousy that she means by every artifice to parry a decision during the war; and it cannot be denied that appearances but too well authorize it.
